Title: From John Adams to William Tudor, Sr., 14 February 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy February 14th 1817

The Metaphysical, Theological, Ecclesiasticcal and political Pendulums, which all go to gether, like clockwork, have swung to the Utmost extremity, one way: and are now, taking a Contrary direction, and there is reason to fear, will produce as many Calamaties to mankind as the former Vibration.—Our dear Country my dear Tudor, has an important Part to act in the drama before us.—How humble Soever may be our Opinions of our earliest Americans Forefathers, they understood these Things better than we do. It may be worth while, but I know not whether it will be or not, to suggest Something that may put them upon thinking beyond the present moment and our own Shores; Something of more importance than the Election of a governor or a President
I would write to your Son: but I think the Correspondence had better be kept together between you and your Friend
John Adams